Citation Nr: 0619643	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 12, 
2003, for the grant of additional compensation for aid and 
attendance for a spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
December 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran failed to report for his April 2005 Board 
hearing.  The Board notes that the veteran submitted 
statements and it is unclear whether he was raising 
additional claims.  The Board refers this matter to the RO 
for appropriate action including to seek clarification from 
the veteran as to which claims he is raising.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable regulations provide that the effective date of an 
award of additional compensation for aid and attendance for a 
spouse shall be the date of claim or the date entitlement 
arose, whichever is later.  However, when an award of pension 
or compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional compensation payable by reason of need 
for aid and attendance or housebound status shall also be 
awarded for any part of the award's retroactive period for 
which entitlement to the additional benefit is established.  
38 C.F.R. § 3.401(a)(3) (2004).

The Board agrees that a claim was received November 12, 2003 
for spousal aid and attendance.  Under the controlling 
regulation, the Board must next determine the date 
entitlement arose, and compare this to the date of claim.  If 
the evidence were to show entitlement to aid and attendance 
at any time up to one year prior to November 12, 2003, the 
effective date for the award of aid and attendance benefits 
would be from that earlier time, by virtue of the exception 
set out in § 3.401(a)(1) to permit the application of § 
3.400(o)(2).  

In the instant case, the veteran's spouse died in December 
2003.  The veteran has indicated that she was receiving 
Social Security Administration and Medicare benefits and 
treatment through the Department of Veterans Affairs Civilian 
Health and Medical Program (CHAMPVA).  Thus, these records 
need to be obtained and associated with the claims folder.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided notice to establish an effective date for the 
issue on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided, that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly this matter is remanded to the RO for 
the following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Social Security Administration and 
Medicare records for the appellant's 
spouse should be obtained and associated 
with the claims folder.  

3.  The veteran should be asked to clarify 
the dates and locations where his spouse 
received treatment through the CHAMPVA 
program.  These records should be sought 
and included in the file.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


